DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed March 19, 2021.
Claims 1, 11, and 21 have been amended.  Claims 27-30 have been added.  Claims 3, 6, 13 and 22 have been cancelled.  Claims 1, 2, 4, 5, 11, 12, 14, 17-21 and 13-30 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive.

Applicant argues the references do not disclose receiving first data that represents a location associated with a second electronic device.  Examiner disagrees.  Paragraph [0048] of Gauglitz discloses the user may simply select a geographic location and specify a radius to see 

Applicant argues the references do not disclose the features of claim 21.  Examiner disagrees.  Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images.  Paragraph [0040] of Jung discloses shared images as digital still images or digital motion images that are provided either alone or in 

Applicant argues the references do not disclose storing first data representing a location associated with a second electronic device.  Examiner disagrees.  Paragraph [0048] of Gauglitz discloses the user may simply select a geographic location and specify a radius to see all events taking place or that have taken place in such area, including such persistent neighborhood events.  Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place.  Accordingly, Gauglitz discloses receiving data that represents a location associated with an electronic device.  However, Gauglitz does not disclose basing this location off a second device.  Paragraph [0143] of Jung discloses defining the sharing region 103 in respect to a fixed area at least partially using the at least one other shared image device 506, such as within a certain distance and/or within the field of view of the shared image device 504.  Paragraph [0045] of Jung discloses the sharing region 103 may be established with respect to a transmitting shared image device, a receiving shared image device, another device that can provide positioning information, etc., or some other source of geographic information.  Jung discloses that establishing the sharing region with respect to a transmitting shared device or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 4, 5, 11, 12, 14, 17, 18, 21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0275505 to Gauglitz et al. (hereinafter “Gauglitz”) and further in view of US Pub. No. 2010/0271490 to Jung et al. (hereinafter “Jung”).

As to Claim 1, Gauglitz discloses a method comprising
causing a display of a first electronic device to present a map of a geographic area (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place);
receiving, by the first electronic device, first data that represents a location associated with a [second] electronic device (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place.  Paragraph [0048] of Gauglitz discloses the user may simply select a geographic location and specify a radius to see all events taking place or that have taken place in such area, including such persistent neighborhood events)
displaying, on the map and using the first data, the location associated with a [second] electronic device (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place); 
determining an area that includes the location (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place); 
displaying the area on the map (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place); 
sending, to a remote system, second data that represents the area (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place.  Paragraph [0047] of Gauglitz discloses all images uploaded to the system which fall within a specified radius of an unknown event may be classified and collected as related to an event taking place at such location, the definition of the event being provided once details are known about the event);  
receiving, from the remote system, a notification indicating that image data generated by a third electronic device has been shared, the third electronic device being located within the area (Paragraph [0079] of Gauglitz discloses the application also provides the user with alert capabilities, to present notifications for new content for already subscribed events of interest.  Paragraph [0047] of Gauglitz discloses all images uploaded to the system which fall within a specified radius of an unknown event may be classified and collected as related to an event taking place at such location, the definition of the event being provided once details are known about the event);
causing the display to present the notification (Paragraph [0079] of Gauglitz discloses the application also provides the user with alert capabilities, to present notifications for new content for already subscribed events of interest).
	Gauglitz does not explicitly disclose a basing the location on a second device.
	However, Jung discloses this.  Paragraph [0143] of Jung discloses defining the sharing region 103 in respect to a fixed area at least partially using the at least one other shared image device 506, such as within a certain distance and/or within the field of view of the shared image device 504.  Paragraph [0045] of Jung discloses the sharing region 103 may be established with respect to a transmitting shared image device, a receiving shared image device, another device that can provide positioning information, etc., or some other source of geographic information.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the sharing system as disclosed by Gauglitz, with basing the location off an other device as disclosed by Jung.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Gauglitz and Jung are directed toward location based sharing and as such it would be obvious to use the techniques of one in the other.
	
As to Claim 2, Gauglitz-Jung discloses the method of claim 1, wherein determining the area comprises determining the area that includes a distance around the location (Paragraph [0143] of Jung discloses defining the sharing region 103 in respect to a fixed area at least partially using the at least one other shared image device 506, such as within a certain distance and/or within the field of view of the shared image device 504).

As to Claim 4, Gauglitz-Jung discloses the method of claim 1, further comprising causing the display to present an approximate location associated with the third electronic device (Figure 16 of Jung discloses displaying shared photos by where they were taken).

As to Claim 5, Gauglitz-Jung discloses the method of claim 1, further comprising causing the display to present a date and time of when the image data was generated by the third electronic device (Paragraph [0215] of Jung discloses the metadata can also indicate the time that each image has been captured by the member shared image devices that have been participating in the session (e.g., organize by the latest captured images.  Figure 15 of Jung discloses displaying the shared photos based on which was the latest taken.  Paragraph [0237] of Jun discloses a name stored as metadata or other information can include a filename and a timestamp, and an identification of the individual shared image device (e.g., the identity name can be added as the filename). The metadata can therefore be provided within the desired format on the shared images).

As to Claim 11, Gauglitz discloses a method comprising 
causing a display of a first electronic device to present a map of a geographic area (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place); 
storing, by the first electronic device, first data representing a location associated with a [second] electronic device (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place)
displaying, on the map and using the first data, the location associated with the [second] electronic device (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place);
determining an area that includes the location (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place)
displaying the alert area on the map (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place); 
sending second data representing the area to a remote system (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place.  Paragraph [0047] of Gauglitz discloses all images uploaded to the system which fall within a specified radius of an unknown event may be classified and collected as related to an event taking place at such location, the definition of the event being provided once details are known about the event); 
receiving, from the remote system, image data generated by a third electronic device, the third electronic device being located within the area (Paragraph [0079] of Gauglitz discloses the application also provides the user with alert capabilities, to present notifications for new content for already subscribed events of interest.  Paragraph [0047] of Gauglitz discloses all images uploaded to the system which fall within a specified radius of an unknown event may be classified and collected as related to an event taking place at such location, the definition of the event being provided once details are known about the event); and 
causing the display to present an image represented by the image data (Paragraph [0079] of Gauglitz discloses the application also provides the user with alert capabilities, to present notifications for new content for already subscribed events of interest).
	Gauglitz does not explicitly disclose a basing the location on a second device.
	However, Jung discloses this.  Paragraph [0143] of Jung discloses defining the sharing region 103 in respect to a fixed area at least partially using the at least one other shared image device 506, such as within a certain distance and/or within the field of view of the shared image device 504.  Paragraph [0045] of Jung discloses the sharing region 103 may be established with 
	Examiner recites the same rationale to combine used for claim 1.  

As to Claim 12, Gauglitz-Jung discloses the method of claim 11, wherein determining the area comprises at least determining an outer boundary around the location (Paragraph [0041] of Jung discloses a particular user can set up a sharing region as desired based on, for example, global positioning system (GPS) coordinates, field of view of one or more shared image devices, defined locating relative to a particular building or structure, etc.  Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place).

As to Claim 14, Gauglitz-Jung discloses the method of claim 11, further comprising receiving a notification indicating that the image data generated by the third electronic device has been shared (Figure 15 of Jung discloses a latest images area allowing a user to select to view images from other cameras.  Paragraph [0107] of Jung discloses a peripheral shared image device that can be configurable as a shared image-server, that could function to transfer stored image data back to another computer.  Paragraph [0079] of Gauglitz discloses the application also provides the user with alert capabilities, to present notifications for new content for already subscribed events of interest.).

As to Claim 17, Gauglitz-Jung discloses the method of claim 11, further comprising causing the display to present a setting for adjusting the area around the location (Paragraph [0041] of Jung discloses a particular user can set up a sharing region as desired based on, for example, global positioning system (GPS) coordinates, field of view of one or more shared image devices, defined locating relative to a particular building or structure, etc.  Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place).

As to Claim 18, Gauglitz-Jung discloses the method of claim 11, further comprising causing the display to present a numeric value for adjusting the area around the location (Paragraph [0041] of Jung discloses a particular user can set up a sharing region as desired based on, for example, global positioning system (GPS) coordinates, field of view of one or more shared image devices, defined locating relative to a particular building or structure, etc.  GPS coordinates are numeric values).

As to Claim 21, Gauglitz-Jung discloses the method of claim 1, further comprising: 
receiving a portion of the image data, the portion of the image data representing a first image from a video (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting ; 
causing the display to present the first image (Figure 14 and paragraph [0215] of Jung disclose presenting the thumbnails); 
receiving an input associated with the first image (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images.  Paragraph [0040] of Jung discloses shared images as digital still images or digital motion images that are provided either alone or in combination with video, audio, music, etc)
sending a request for the image data (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images.  Paragraph [0040] of Jung discloses shared images as digital still images or digital motion images that are provided either alone or in combination with video, audio, music, etc); 
receiving the image data, the image data representing at least the first image and a second image from the video (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image ; and 
causing the display to present the second image (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images).

As to Claim 23, Gauglitz-Jung discloses the method of claim 1, further comprising: 
receiving an input indicating a selection associated with the notification (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images); 
sending a request for the image data (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images); 
receiving the image data (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images); and 
causing the display to present at least an image represented by the image data (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images).

As to Claim 24, Gauglitz-Jung discloses the method of claim 1, further comprising: 
receiving the image data from the remote system (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images); 
receiving an input indicating a comment associated with the image data (Paragraph [0077] of Gauglitz discloses the application will also allow users to like, share, comment, and perform other actions against event image data through user interface methods provided on the device); and 
sending the comment to the remote system (Paragraph [0077] of Gauglitz discloses the application will also allow users to like, share, comment, and perform other actions against event image data through user interface methods provided on the device).

As to Claim 25, Gauglitz-Jung discloses the method of claim 11, further comprising: 
receiving a notification indicating that the image data generated by the third electronic device has been shared (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images); 
causing the display to present the notification (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images); and 
receiving an input associated with the notification, and wherein receiving the image data is based at least in part on receiving the input (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images).

As to Claim 26, Gauglitz-Jung discloses the method of claim 11, further comprising: 
receiving, from the remote system, a portion of the image data, the portion of the image data representing an additional image (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images); 
causing the display to present the additional image (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images); and 
receiving an input representing a selection of the additional image, and wherein receiving the image data is based at least in part on the receiving the input (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images).

As to Claim 27, Gauglitz-Jung discloses the method of claim 1, further comprising: 
receiving, by the first electronic device, an input indicating the location associated with the second electronic device (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place.  Paragraph [0143] of Jung discloses defining the sharing region 103 in respect to a fixed area at least partially using the at least one other shared image device 506, such as within a certain distance and/or within the field of view of the shared image device 504); and 
sending, by the first electronic device and to the remote system, third data representing the location (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place.  Paragraph [0143] of Jung discloses defining the sharing region 103 in respect to a fixed area at least partially using the at least one other shared image device 506, such as within a certain distance and/or within the field of view of the shared image device 504), and 
wherein receiving the first data comprises, after sending the third data, receiving, by the first electronic device and from the remote system, the first data representing the location associated with the second electronic device (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place.  Paragraph [0143] of Jung discloses defining the sharing region 103 in respect to a fixed area at least partially using .

As to Claim 28, Gauglitz-Jung discloses the method of claim 1, wherein the notification is a first notification and the image data is first image data, and wherein the method further comprises: 
receiving, from the remote system, a second notification indicating that the second electronic device generated second image data (Paragraph [0079] of Gauglitz discloses the application also provides the user with alert capabilities, to present notifications for new content for already subscribed events of interest.  Paragraph [0047] of Gauglitz discloses all images uploaded to the system which fall within a specified radius of an unknown event may be classified and collected as related to an event taking place at such location, the definition of the event being provided once details are known about the event); 
causing the display to present the second notification (Paragraph [0079] of Gauglitz discloses the application also provides the user with alert capabilities, to present notifications for new content for already subscribed events of interest); and 
receiving an input associated with viewing the first notification, and wherein causing the display to present the first notification is based at least in part on the input (Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images).

As to Claim 29, Gauglitz-Jung discloses the method of claim 1, further comprising: 
causing the display to present a list of categories (Paragraph [0125] of Jung discloses the users of each shared image device can be provided with the option of obtaining or retaining particular shared images obtained from a particular shared image device, associated with a particular user, or relating to a particular subject. In one embodiment, such filtering techniques can filter based upon the metadata that is associated with each shared image); and 
receiving an input indicating a category from the list of categories, the notification being associated with the category, and wherein causing the display to present the notification is based at least in part on the input (Paragraph [0125] of Jung discloses the users of each shared image device can be provided with the option of obtaining or retaining particular shared images obtained from a particular shared image device, associated with a particular user, or relating to a particular subject. In one embodiment, such filtering techniques can filter based upon the metadata that is associated with each shared image).

As to Claim 30, Gauglitz discloses a method comprising: 
causing a display of a first electronic device to present a map of a geographic area (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place); 
displaying, on the map, a location associated with a [second] electronic device (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around ; 
determining an area that includes the location (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place); 
displaying the area on the map (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place); 
sending, to a remote system, first data that represents the area (Paragraph [0115] of Gauglitz discloses aided by a map (GoogleMaps or other), he draws a perimeter around his home in free form mode or uses a slider bar to increase the radius around the point where he is standing until such time that he feels that he has adequately encompassed the area where the event will take place.  Paragraph [0047] of Gauglitz discloses all images uploaded to the system which fall within a specified radius of an unknown event may be classified and collected as related to an event taking place at such location, the definition of the event being provided once details are known about the event); 
receiving, from the remote system, a first portion of image data generated by a third electronic device that is located within the area, the first portion of the image data representing at least a first image from a video (Paragraph [0079] of Gauglitz discloses the application also provides the user with alert capabilities, to present notifications for new content ; 
causing the display to present the first image (Paragraph [0079] of Gauglitz discloses the application also provides the user with alert capabilities, to present notifications for new content for already subscribed events of interest); 
[receiving an input associated with the first image;
based at least in part on receiving the input, sending a request for at least a second portion the image data; 
receiving the second portion of the image data, the second portion of the image data representing at least a second image from the video; and 
causing the display to present the second image].
Gauglitz does not explicitly disclose receiving an input associated with the first image and based at least in part on receiving the input, sending a request for at least a second portion the image data and receiving the second portion of the image data, the second portion of the image data representing at least a second image from the video and causing the display to present the second image.
However, Jung discloses this.  Paragraph [0130] of Jung discloses if a receiving shared image device that has already received a thumbnail shared image from a transmitting shared image device, and the receiving shared image device thereupon provides a request to obtain a full-resolution image version or a reduced-resolution image version of certain shared images, then the transmitting shared image device could provide such full-resolution images.  Paragraph 
	Examiner recites the same rationale to combine used for claim 1.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauglitz-Jung and further in view of US Pub. No. 2017/0118597 to Swirsky et al. (hereinafter “Swirsky”).

As to Claim 19, Gauglitz-Jung discloses the method of claim 11.  Gauglitz-Jung does not explicitly disclose wherein determining the area comprises determining the area around the location to include at least a minimum threshold number of other electronic devices.
However, Swirsky discloses this.  Paragraph [0006] of Swirsky discloses the decreasing of the area of the geographical region is in response to the number of the other user devices that are within the geographical region of the first user device being above a maximum threshold; and the increasing of the area of the geographical region is in response to the number of the other user devices that are within the geographical region of the first user device being below a minimum threshold.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the sharing system as disclosed by Gauglitz, with adjusting the boundary as disclosed by Swirsky.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Gauglitz and Swirsky are directed toward location based sharing and as such it would be obvious to use the techniques of one in the other.

As to Claim 20, Gauglitz-Jung discloses the method of claim 11.  Gauglitz-Jung does not explicitly disclose wherein determining the area comprises determining the area around the location to include a maximum threshold number of other A/V devices.
However, Swirsky discloses this.  Paragraph [0006] of Swirsky discloses the decreasing of the area of the geographical region is in response to the number of the other user devices that are within the geographical region of the first user device being above a maximum threshold; and the increasing of the area of the geographical region is in response to the number of the other user devices that are within the geographical region of the first user device being below a minimum threshold.
	Examiner recites the same rationale to combine used for claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KEVIN S MAI/Primary Examiner, Art Unit 2456